— In a medical malpractice action, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Donovan, J.), dated June 4, 1990, as denied their motion to compel service of a further bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
The challenged responses were adequate and the Supreme Court did not improvidently exercise its discretion in declining to compel service of a further bill of particulars (see, CPLR 3043 [c]). The phrase "inter alia”, contained in the plaintiff’s response to Demand Number 3 and Demand Number 6 did *820not refer to acts or omissions of the defendants but rather to examples of a particular omission which was specifically alleged in the bill of particulars (cf., Ohnemus v Rosenthal, 126 AD2d 614; Padro v Boulevard Hosp., 92 AD2d 888). The amplification sought with regard to the response given to Demand Number 13 would be more appropriately accomplished at an examination before trial (see, Caudy v Rivkin, 109 AD2d 725). Thompson, J. P., Balletta, O’Brien and Copertino, JJ., concur.